Joseph /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2014

                                     No. 04-12-00823-CV

                                       Joel M. HAILEY,
                                            Appellant

                                               v.

 Joseph Paduh III, Temporary Administrator of the Estate of Joe Perry Corzine, Deceased, and
    Stephen P. Takas Jr., Trustee of the Joe Perry Corzine Trust, and Successor Independent
                    Executor of the Estate of James L. Corzine, Deceased,
                                            Appellees

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-0856A
                          Honorable Tom Rickhoff, Judge Presiding

                                        ORDER
        This court’s opinion issued on May 7, 2014. After granting extensions of time,
appellant’s and appellee’s rehearings are due July 23, 2014. We granted the requested
extensions because the parties stated they were in settlement negotiations. On July 22, 2014, the
parties filed a joint motion “for immediate issuance of mandate to effectuate settlement.”

       After reviewing the motion and considering the requested relief, we GRANT the motion
and ORDER the clerk of this court to immediately issue the mandate in this case. See TEX. R.
APP. P. 18.1(c) (stating court of appeals may issue mandate sooner than required by rules upon
agreement by parties).

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court